Case 1:20-cv-07907-NLH-KMW Document 153 Filed 07/23/21 Page 1 of 2 PageID: 4116



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     RAYMOND LAMAR BROWN, JOHN
     CLARK, DESMOND ROGERS, TODD           1:20-cv-7907-NLH-KMW
     FORD, JR. and CARLOS SOLER,
     individually, and on behalf
     of others similarly situated

                    Plaintiffs,

           v.                              ORDER TO SHOW CAUSE
     CHARLES WARREN, in his
     official capacity as Warden,
     Cumberland County Department
     of Corrections, and
     CUMBERLAND COUNTY, NEW
     JERSEY,

                    Defendants.



 HILLMAN, District Judge

       WHEREAS, the Court issued a Consent Order on May 13, 2021

 (ECF No. 126), which provided for the appointment of a Special

 Master pursuant to Fed. R. Civ. P. 53; and

       WHEREAS, the Court appointed William J. Hughes, Jr.,

 Esquire as Special Master on May 21, 2021 (ECF No. 139), and

 tasked him with filing a report containing findings and

 recommendations regarding the adequacy of COVID-19 protections

 and procedures at the Cumberland County Jail; and

       WHEREAS, the Special Master filed a Partial Initial Report

 on June 15, 2021 (ECF No. 146), which included a series of
Case 1:20-cv-07907-NLH-KMW Document 153 Filed 07/23/21 Page 2 of 2 PageID: 4117



 proposals related to the identification and quarantining of

 individuals who have contracted COVID-19, which the Court has

 reviewed;

       THEREFORE,

       IT IS HEREBY on this 23rd day of July, 2021

       ORDERED that the parties shall show cause as to why the

 Court should not adopt the Special Master’s Partial Initial

 Report and Recommendations in a hearing to be held on August 5,

 2021, at 10 a.m. in Courtroom 3A of the Mitchell H. Cohen

 Building & U.S. Courthouse, 4th & Cooper Streets, Camden, New

 Jersey 08101; and it is further

       ORDERED that any opposition to the Court adopting the

 Special Master’s Partial Initial Report and Recommendations

 shall be filed on or before July 29, 2021.




                                             /s Noel L. Hillman______
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      2
